Title: To Thomas Jefferson from Stephen Van Rensselaer, 15 February 1825
From: Van Rensselaer, Stephen
To: Jefferson, Thomas

SirWashington
Feby 15. 1825—I have the honor to forward by mail to your address two copies of a Geol & Agr survey made under my direction which I beg you will do me the honor to accept one copy for your library & the other for the University of Virginia accept the assurance of my veneration for your character & the services render to our countrywith respect Your HumblestS Rensselaer